DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edmund Pfleger on 05/27/2022.
The application has been amended as follows: 

A.	Amend claims 21, 40 and 41 to read as follow:
Claim 21, An implant system comprising an implant for replacing removed portion of a patient's articular surface of a tibial plateau of a tibial bone, said implant including: 
a load bearing surface having a contour based on a plurality of measurements taken of the removed portion of the articular surface corresponding to an implant site in the tibial plateau of the tibial bone; and 
a bone facing surface including [[a]] first, second and [[a second]] third truncated cylindrical protrusions, the first and second truncated cylindrical protrusions extending along a length of two opposite lateral sides of said bone facing surface, respectively, said first and said second truncated cylindrical protrusion comprising arcs of circles and are defined by portions of a first and a second different cylindrical projection corresponding to said arcs of said circles, the third truncated cylindrical protrusion extending along said length of said bone facing surface, said third truncated cylindrical protrusion partially overlapping said first and said second truncated cylindrical protrusions and being defined by a third truncated cylindrical projection different than said first and said second truncated cylindrical projections; 
wherein the implant has a thickness extending between said load bearing surface and said bone facing surface that is less than a diameter of each of said circles and is configured such that the bone facing surface abuts against the tibial bone within the implant site and the load bearing surface is substantially continuous with the articular surface surrounding the removed portion of articular surface when the implant is received in the implant site; and 
wherein portions of the load bearing surface opposite the bone facing surface of said first and said second truncated cylindrical protrusion are disposed within said first and said second different cylindrical projections.
Claim 40, An implant system comprising an implant for replacing removed portion of a patient's articular surface of a tibial plateau of a tibial bone, said implant including: 
a load bearing surface having a contour based on a plurality of measurements taken of the removed portion of the articular surface corresponding to an implant site in the tibial plateau of the tibial bone; and 
a bone facing surface including [[a]] first, second and [[a second]] third truncated cylindrical protrusions, the first and second truncated cylindrical protrusions extending along a length of said bone facing surface and defining a first and a second generally opposite lateral side of said bone facing surface, said first and said second truncated cylindrical protrusion comprising arcs of circles and are defined by portions of a first and a second different cylindrical projection corresponding to said arcs of said circles, the third truncated cylindrical protrusion extending along said length of said bone facing surface, said third truncated cylindrical protrusion partially overlapping said first and said second truncated cylindrical protrusions and being defined by a third truncated cylindrical projection different than said first and said second truncated cylindrical projections; 
wherein said implant includes a "D" shaped cross-section and has a thickness extending between said load bearing surface and said bone facing surface that is less than a diameter of each of said circles and is configured such that the bone facing surface abuts against the tibial bone within the implant site and the load bearing surface is substantially continuous with the articular surface surrounding the removed portion of articular surface when the implant is received in the implant site; and  
wherein portions of the load bearing surface opposite the bone facing surface of said first and said second truncated cylindrical protrusion are disposed within said first and said second different cylindrical projections.  
Claim 41, An implant system comprising an implant for replacing removed portion of a patient's articular surface of a patient's tibia bone, said implant including: 
a load bearing surface having a contour substantially corresponding to a contour of only the removed portion of the articular surface corresponding to an implant site in the bone; and 
a bone facing surface including [[a]] first, second and [[a second]] third truncated cylindrical protrusions, the first and second truncated cylindrical protrusions extending from said load bearing surface along a length of said bone facing surface and defining a first and a second generally opposite lateral side of said bone facing surface, respectively, said first and said second truncated cylindrical protrusion comprising arcs of circles and are defined by portions of a first and a second different cylindrical projection corresponding to said arcs of said circles, the third truncated cylindrical protrusion extending along said length of said bone facing surface, said third truncated cylindrical protrusion partially overlapping said first and said second truncated cylindrical protrusions and being defined by a third truncated cylindrical projection different than said first and said second truncated cylindrical projections; 
wherein said implant includes a modified "D" shaped cross-section including a notched region corresponding to the posterior face of the tibia bone which is not removed proximate to a nerve bundle and the implant has a thickness extending between said load bearing surface and said bone facing surface that is less than a diameter of each of said circles and is configured such that the bone facing surface abuts against the bone within the implant site and the load bearing surface is substantially continuous with the articular surface surrounding the removed portion of articular surface when the implant is received in the implant site; and 
wherein portions of the load bearing surface opposite the bone facing surface of said first and said second truncated cylindrical protrusion are disposed within said first and said second different cylindrical projections.
B.	Cancel claim 37.
C.	Allow claims 21 – 36 and 38 – 41.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior art is to Bailie et al. (US Pub. 2006/0111787 A1) which discloses a related implant system [abstract, Figs. 1 - 6] comprising a load bearing surface [by 21] and a bone facing surface [by 22] and two cylindrical protrusions [by 24]. However, Bailie does not disclose all the limitations of the currently amended claims, mainly directed to the configuration of the implant having the truncated cylindrical protrusions. Accordingly, the claims as currently amended are allowable over the discovered reference.
Another relevant discovered prior art is to Rhodes et al. (US Pub. 2009/0270995 A1) which discloses a related implant system [abstract, Figs. 1 - 11] comprising a load bearing surface [by 14] and a bone facing surface [by 18] and a cylindrical protrusion [by 16]. However, Rhodes does not disclose all the limitations of the currently amended claims, mainly directed to the configuration of the implant having the truncated cylindrical protrusions. Accordingly, the claims as currently amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775